32 F.3d 418
Jerry W. CARLTON, Executor of the Will of Willametta K. Day,Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-55590.
United States Court of Appeals,Ninth Circuit.
Aug. 8, 1994.

On Remand From The United States Supreme Court.
Before:  ALARCON, NORRIS, and O'SCANNLAIN, Circuit Judges.


1
Consistent with the Supreme Court's decision in United States v. Carlton, --- U.S. ----, 114 S.Ct. 2018, 129 L.Ed.2d 22 (1994), we remand to the district court for entry of judgment in favor of the United States.


2
REMANDED.